AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1
                                                                                                                                           flliAIUSAs

                                     UNITED STATES DISTRICT COURT                                                               i l 0~20 1
                                                                                                                  JAMES           M
                                                         Eastern District of Arkansas                             By:             · c     CK, CLERK

            UNITED STATES OF AMERJCA                                    ~   JUDGMENT IN A CRIMINAL CASE
                                V.                                      )   (For Revocation of Probation or Supervised Release)
                                                                        )
                  Phillip Tyrone Williams                               )
                                                                        ) Case No. 4:19-cr-484-DPM
                                                                        ) USM No. 15544-031
                                                                        ~    Robert M. Golden & Jonathan T. Lane
                                                                                                        Defendant's Attorney
THE DEFENDANT:
~ admitted guilt to violation of condition(s)           --'-"M=a'-'-n=d'-'-.--=-&'-S=p=e=c=·----- of the term of supervision.
•   was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number             Nature of Violation                                                                     Violation Ended
1 (Mand. 3)                   Using a controlled substance, a Grade C Violation                                      05/20/2021

2 (Spec.)                       Failing to comply with substance abuse treatment,

                                            a Grade C Violation                                                      05/21/2021



       The defendant is sentenced as provided in pages 2 through _ _4__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 8744                                                         07/01/2021
                                                                                                  Date of Imposition of Judgment
Defendant's Year of Birth:           1974

City and State of Defendant's Residence:                                                                 Signaturat-iudge
Little Rock, Arkansas
                                                                             D.P. Marshall Jr.                       United States District Judge
                                                                                                        Name and Title of Judge
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2- Imprisonment
                                                                                                Judgment -   Page   -=2-   of   4
DEFENDANT: Phillip Tyrone Williams
CASE NUMBER: 4:19-cr-484-DPM


                                                            IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
6 months, consecutive to any sentence imposed in Jacksonville District Court Case No. JAC-21-1433.




     it   The court makes the following recommendations to the Bureau of Prisons:

1) that Williams participate in a residential drug abuse program, or non-residential programs if he does not qualify for
RDAP;
2) that Williams participate in educational and vocational programs during incarceration; and (continued)

     it   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
          D   at   _ _ _ _ _ _ _ _ D a.m.                       D p.m.     on
          D   as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          D    before 2 p.m. on
          D    as notified by the United States Marshal.
          D    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




          Defendant delivered on                                                       to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

at                                                  with a certified copy of this judgment.
     --------------


                                                                                              UNITED STATES MARSHAL


                                                                         By---------------------
                                                                              DEPUTY UNITED STATES MARSHAL
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet 2A - Imprisonment
                                                                      Judgment-Page   _3_   of _ _4~_
 DEFENDANT: Phillip Tyrone Williams
 CASE NUMBER: 4:19-cr-484-DPM

                                        ADDITIONAL IMPRISONMENT TERMS
Recommendations to the Bureau of Prisons (continued):

3) designation to FCI Forrest City to facilitate family visitation.
    AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                           Sheet 3 - Supervised Release
                                                                                                    Judgment-Page   _4__    of       4
    DEFENDANT: Phillip Tyrone Williams
    CASE NUMBER: 4:19-cr-484-DPM
                                                          SUPERVISED RELEASE
    Upon release from imprisonment, you will be on supervised release for a term of :
     None.




                                                       MANDATORY CONDITIONS
    I.   You must not commit another federal, state or local crime.
    2.   You must not unlawfully possess a controlled substance.
*   3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
         imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                    • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                        substance abuse. (check if applicable)
    4.     • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
              restitution. (check ifapplicable)
    5.     • You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
    6.     • You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
              as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
              where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
    7.     • You must participate in an approved program for domestic violence. (check ifapplicable)
    You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
    page.
